Citation Nr: 0949050	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 
1985.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran seeks service connection for GERD as 
secondary to his service-connected disabilities, in light of 
his contentions and the evidence of record, the Board has 
recharacterized the issue on appeal as set forth on the title 
page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see 
also See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(stating that, when determining the scope of a claim, the 
Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for thoracic and lumbar 
myositis (back disability) and for fracture orontoid process, 
status post surgical fusion C1-C2, with traumatic cervical 
paravertebral myositis (neck disability), which are evaluated 
as 40 percent and 30 percent disabling, respectively.

The evidence indicates that the Veteran underwent a VA 
examination in September 2005 that was specifically directed 
toward his claim for entitlement to service connection for 
GERD.  Subsequent testing, however, revealed gastrointestinal 
pathology, and the Board observes that the Veteran has a 
history of some gastrointestinal intolerance to some 
medications.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire any records of treatment for 
the Veteran's GERD since January 2007 from 
the VA Medical Centers in San Juan and 
Ponce, Puerto Rico, and associate them 
with the claims folder.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any gastrointestinal disability found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the Veteran 
has a gastrointestinal disability, to 
specifically include GERD, which is 
related to or had its onset in service, or 
was caused or aggravated by medications 
used to treat his service-connected back 
and neck disabilities.  All findings and 
conclusions should be set forth in a 
legible report.

3.  The Veteran should be provided with a 
letter notifying him as to what evidence 
must be provided in order to support a 
claim for service connection on a direct 
basis.  

4.  Then, the RO should adjudicate the 
appeal.  If the benefits sought on appeal 
are not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

